Judgment, Supreme Court, New York County (Marilyn Shafer, J., and a jury), entered May 22, 2001, in favor of defendant and against plaintiff, unanimously affirmed, without costs.
Viewed in the light most favorable to defendant, there was sufficient credible evidence to support the jury’s verdict that the crosswalk in issue was reasonably safe (see Myers v Schaffer Grocery Corp., 281 AD2d 156, 157; Gianniosis v LID Mgt. & Finishing Serv. Co., 194 AD2d 413). Concur — Tom, J.P., Ellerin, Lerner, Rubin and Gonzalez, JJ.